DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on October 13, 2020.  As directed by the amendment: claim(s) 2 and 26-27 have been amended, claim(s) 23 have been cancelled, and no claim(s) have been added. Thus, claims 1-22 and 24-28 are currently pending in the application.
Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. The applicant principally argues that the cited references do not disclose or suggest filtering a noise reference waveform. The examiner respectfully disagrees. Waydo discloses that various functional units can be included and while it gives an example utilizing the PPG signal it is not limited to only the PPG signal as the prior art discloses in Fig 2 where both the PPG and the acceleration (noise reference waveform) are being filtered through the same functional units specifically 58 and 64 which in that example is a discrete fourier transform as detailed in [0029]. So again, although the prior art specifically refers to an example regarding the PPG signal it is not limiting that to the only signal to be filtered. 
Secondly, the applicant argues the combination of Romesburg in view of Waydo does not disclose the limitation “determine the second corner frequency.to high pass filter the noise reference waveform[generated by the noise reference sensor]…based on 
Thirdly, the applicant argues that the proposed modification to apply heart rate metric feedback to filtering of a noise reference waveform is based on impermissible hindsight. Again, the examiner respectfully disagrees. The primary art Romesburg enhanced HR peaks which can be readily differentiated from residual acceleration artifact components and noise” [0003] Waldo). Therefore, one of ordinary skill would include a separate accelerometer sensor that produces a separate noise signal in the primary reference to generate a signal with enhanced HR peaks (as taught by Waldo [0003]). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Please refer to MPEP 2141.03 for further details.
In response to applicant's argument that the that the proposed modification to apply heart rate metric feedback to filtering of a noise reference waveform is based on impermissible hindsight, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, it is well known in the art to add a separate accelerometer/noise signal to HR diagnostic devices as this is a known common for data signal collection and having these separate specifically allows production of an enhanced signal to better identify the noise in the signal. Therefore, adding this known sensor/concept to a physiological device using PPG alone is obvious and you would utilize the same signal processing and filters to the accelerometer/noise data as the PPG data alone for the exact same reasons as taught by Romesburg.  Essentially, this is separation of parts wherein the PPG signal alone consists of both noise and physiological data, it is separated into its two known elements: noise (accelerometer) + physiological data (PPG) to get a better enhanced signal. Please refer to MPEP 2141.03 for further details.
 The examiner has addressed those claims that were newly amended; however, the remainder of the rejection is maintained as the examiner is not convinced by the arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Romesburg (US 2014/0114147 A1) in view of Waydo (US 2016/0051157).
Regarding claims 1 and 22, Romesburg discloses a physiological signal processing system (e.g. Fig 2:200) comprising: a physiological (photoplethysmograph (PPG)) sensor that is configured to generate a physiological (PPG) waveform that includes a cardiovascular signal component and a noise component therein (Fig 2:110 [0045]; [0050] the physiological sensor can be a PPG and every sensor inevitably has a noise component); a first variable high pass filter that is responsive to the physiological (PPG) waveform and that is configured to high pass filter the physiological (PPG) waveform in response to a first corner frequency that is applied thereto (e.g. Fig 2:220a; [0051]); a heart rate metric extractor that is responsive to the first variable high pass filters and that is configured to extract a heart rate metric from the physiological (PPG) waveform that is high pass filtered by the first variable high pass filter (e.g. Fig 2:220a; [0052]); and a corner frequency adjustor that is responsive to the heart rate metric 240; [0053]). Romesburg is silent regarding a noise reference sensor (an accelerometer) that is configured to generate a noise reference (an accelerometer) waveform, wherein the noise reference waveform is distinct from the physiological waveform; a second variable high pass filter that is responsive to the noise reference (accelerometer) waveform and that is configured to high pass filter the noise reference (accelerometer) waveform in response to a second corner frequency that is applied thereto; a heart rate metric extractor that is responsive to the noise reference (accelerometer) waveform that is high pass filtered by the second variable high pass filter; and a corner frequency adjustor that is configured to determine the second corner frequency that is applied to the second variable high pass filter to high pass filter the noise reference waveform generated by the noise reference sensor, based on the heart rate metric that was extracted from the physiological waveform generated by the physiological sensor, which is distinct from the noise reference waveform.
However, Waydo teaches a method of processing photoplethysmographic data wherein the method includes a noise reference sensor (an accelerometer) that is configured to generate a noise reference (an accelerometer) waveform (e.g. Fig 1:6; [0003]; [0025]) , wherein the noise reference waveform is distinct from the physiological waveform (e.g. [0022]); a high pass filter that is responsive to the noise reference (accelerometer) waveform and that is configured to high pass filter the noise reference (accelerometer) waveform in response to a second corner frequency that is applied thereto (e.g. [0030] a bandpass filter is both a high and low pass filter); a heart rate acceleration data). The combination of these two references would render it obvious to also utilize the same corner frequency adjustor on the physiological sensor data as well as the noise reference sensor as this is also fed into the Heart Rate metric extractor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective to utilize a noise reference sensor (i.e. accelerometer) that as taught by Waydo and to utilize the same corner frequency adjustor on this noise sensor data as the PPG data as taught by Romesburg in order to get a more accurate heart rate metric for the purpose of having a heart rate metric as both inputs
Regarding claim 2, modified Romesburg wherein the noise component comprises a motion component and the noise reference sensor comprises an inertial sensor (e.g. Waydo: Fig 1:6; [0003]; [0025] accelerometer).
Regarding claim 3, modified Romesburg wherein the inertial sensor comprises an accelerometer, a pressure sensor and/or a blocked channel sensor (e.g. Waydo: Fig 1:6; [0003]; [0025] accelerometer).
Regarding claim 4, modified Romesburg wherein the noise reference waveform is substantially devoid of the cardiovascular signal component (e.g. Waydo: Fig 1:6; [0003]; [0025] accelerometer does not capture cardiovascular data).
Regarding claim 5, modified Romesburg discloses wherein the heart rate metric extractor is configured to obtain a difference between the physiological waveform that is high pass filtered by the first variable high pass filter and the noise reference waveform that is high pass filtered by the second variable high pass filter (e.g. Waydo: [0003] the system subtracts out the motion artifact components from the PPG signal utilizing the acceleration signals).
Regarding claim 6, modified Romesburg discloses wherein the heart rate metric extractor comprises a spectral subtractor that is configured to obtain a difference between a frequency domain representation of the physiological waveform that is high pass filtered by the first variable high pass filter and a frequency domain representation of the noise reference waveform that is high pass filtered by the second variable high pass filter (e.g. Waydo: [0078]; [0082]).
Regarding claim 7, wherein the first and second corner frequencies comprise a substantially same corner frequency (e.g. Romesburg:
Regarding claim 8, modified Romesburg discloses wherein the physiological waveform also includes a pulmonary signal component therein, the physiological signal processing system further comprising: a variable low pass filter that is responsive to the physiological waveform and that is configured to low pass filter the physiological waveform in response to a third corner frequency that is applied thereto (e.g. Romesburg: Fig 2:220b); and a respiration rate metric extractor that is responsive to the variable low pass filter and that is configured to extract a respiration rate metric from the physiological waveform that is filtered by the variable low pass filter (e.g. Romesburg: Fig 2:230b; [0052]; [0057]); wherein the corner frequency adjuster is further configured to determine the third corner frequency that is applied to the variable low pass filter based on the heart rate metric that was extracted (e.g. Romesburg: Fig 2:240; [0053]-[0054]).
Regarding claim 9, modified Romesburg discloses wherein the physiological waveform comprises an electrical physiological waveform including an electroencephalogram (EEG), an electrocardiogram (ECG) and/or a radio frequency (RF) waveform, an electro-optical physiological waveform including a photoplethysmograph (PPG) waveform, an electro-photoacoustic waveform including a photoacoustic waveform, an electro-mechanical physiological waveform including an auscultation waveform, a piezo sensor waveform and/or an accelerometer waveform, and/or an electro-nuclear physiological waveform (e.g. Romesburg: [0006]; [0045]).
Regarding claim 10, modified Romesburg discloses wherein the first and second variable high pass filters each comprises a single high pass filter having an adjustable corner frequency (e.g. Romesburg:
Regarding claim 11, modified Romesburg wherein the first and second variable high pass filters each comprises a plurality of high pass filters, a respective one of which includes a different value of the corner frequency, and wherein the corner frequency adjuster is configured to select one of the plurality of high pass filters that corresponds to the corner frequency that is determined (e.g. Romesburg: [0007]-[0008]; [0011]-[0012]; [0016]).
Regarding claim 12, modified Romesburg discloses wherein the first and second variable high pass filters each comprises a variable digital high pass filter having a plurality of delay taps and wherein the corner frequency corresponds to a number of the plurality of delay taps that are selected to filter the physiological waveform (e.g. Romesburg: [0008]; [0012]-[0013]; [0017]; [0049]; [0060]).
Regarding claim 13, modified Romesburg discloses wherein the corner frequency adjustor comprises a mapping system that is configured to map the heart rate metric that is extracted into the number of the delay taps that are selected to high pass filter the physiological waveform (e.g. Romesburg: [0013]; [0017]; [0049]; [0062]).
Regarding claim 14, modified Romesburg discloses wherein the corner frequency adjuster is configure to reduce locking on an erroneous heart rate metric (e.g. Romesburg: [0009]; [0014]; [0044]; [0066]).
Regarding claim 15, modified Romesburg discloses wherein the corner frequency adjuster is configured to initially set predetermined first and second corner frequencies corresponding to a predetermined heart rate prior to determining the first and second corner frequencies that are applied to the first and second variable high pass filters, respectively (e.g. Romesburg: 
Regarding claim 16, modified Romesburg discloses wherein the predetermined heart rate is a resting heart rate (e.g. Romesburg: [0009]; [0067]).
Regarding claim 17, modified Romesburg discloses wherein the corner frequency adjuster is configured to initially set the predetermined first and second corner frequencies corresponding to the predetermined heart rate until the heart rate metric extractor locks on a heart rate in the physiological waveform (e.g. Romesburg: [0009]; [0014]; [0068] ).
Regarding claim 18, modified Romesburg discloses wherein the corner frequency adjuster is configured to reset the predetermined first and second corner frequencies corresponding to the predetermined heart rate in response to determining that the physiological sensor is no longer responsive to a source of the physiological waveform (e.g. Romesburg: [0009]; [0014] ).
Regarding claim 19, modified Romesburg discloses wherein the corner frequency adjuster is configured to set predetermined first and second corner frequencies corresponding to a predetermined heart rate in response to determining that the physiological sensor is not responsive to a source of the physiological waveform (e.g. Romesburg: [0009]; [0014]; [0067] ).
Regarding claim 20, modified Romesburg discloses wherein the corner frequency adjuster is configured to determine the first and second corner frequencies that are applied to the first and second variable high pass filters, respectively, by applying a margin to the heart rate metric (e.g. Romesburg: [0009]; [0013]).
Regarding claim 21, modified Romesburg discloses further comprising: a physiological metric assessor that is responsive to the heart rate metric extractor and Romesburg: [0005]; [0052]; claim 36).
Regarding claim 24, modified Romesburg discloses wherein the corner frequency adjustor comprises a mapping system that is configured to determine the second corner frequency that is applied to the second variable high pass filter to high pass filter the accelerometer waveform based on the heart rate metric and a desired margin (e.g. Romesburg: [0062]-[0066];). 
Regarding claim 25, modified Romesburg discloses a variable low pass filter that is responsive to the physiological waveform and that is configured to low pass filter the physiological waveform in response to a third corner frequency that is applied thereto (e.g. Romesburg: Fig 2:220b), wherein the corner frequency adjuster comprises a mapping system that is configured to determine the second corner frequency and/or the third corner frequency based on the heart rate metric and a desired margin (e.g. Romesburg: [0062]-[0066]).
Regarding claim 26, modified Romesburg is silent regarding wherein the noise component is non-periodic, and wherein the second variable high pass filter is configured to high pass filter the noise reference waveform to more closely match respective spectral shapes of the noise component that is non-periodic. However, modified Romesburg does disclose that the noise is due to motion artifacts from the user moving (e.g. Waydo: abstract; [0002]-[0003]) and that a high pass filter is applied to the noise reference waveform (e.g. Waydo: [0030]). Therefore, one of ordinary skill in the art would know that the noise component can be non-periodic depending on the motion of the user and that you would utilize a high pass filter to keep the integrity of the 
Regarding claim 27, modified Romesburg is silent regarding wherein the noise component is stronger than the cardiovascular signal component, and wherein the second variable high pass filter is configured to high pass filter the noise reference waveform to more closely match respective spectral shapes of the noise component that is stronger than the cardiovascular signal component. However, modified Romesburg does disclose that the noise is due to motion artifacts from the user moving (e.g. Waydo: abstract; [0002]-[0003]) and that a high pass filter is applied to the noise reference waveform (e.g. Waydo: [0030]). Therefore, one of ordinary skill in the art would know that the noise component can be stronger than the cardiovascular signal component depending on the motion of the user and that you would utilize a high pass filter to keep the integrity of the signal itself which would more closely match respective spectral shapes of the noise component that is stronger than the cardiovascular signal component.
Regarding claim 28, modified Romesburg discloses wherein the second variable high pass filter is distinct from the first variable high pass filter (e.g. Romesburg: Fig 2:220a; [0051] waydo: [0030] a bandpass filter is both a high and low pass filter), and wherein the corner frequency adjustor is further configured to determine the first corner frequency that is applied to the first variable high pass filter to high pass filter the physiological waveform (e.g. Romesburg: Fig 2:240; [0053]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Jessandra Hough								February 9, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792